FRANK, Acting Chief Judge.
We affirm Richard C. Gaston’s conviction for aggravated stalking, but we strike certain aspects of the probationary conditions not orally pronounced at sentencing: the second sentence of condition 4 relating to weapons, and the portion of condition 7 relating to excessive use of intoxicants. See Hart v. State, 651 So.2d 112 (Fla. 2d DCA 1995). Furthermore, the $2.00 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), must be stricken. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
BLUE and FULMER, JJ., concur.